Exhibit 10.27
(FICO LOGO) [c59621c5962103.gif]
July 28, 2010
Mr. Jordan W. Graham
210 Devonshire Blvd.
San Carlos, California 94070
Dear Jordan:
This letter agreement confirms our discussions regarding our desire to employ
you at Fair Isaac Corporation (the “Company”) as the Company’s Executive Vice
President, Scores and President of FICO Consumer Services responsible for
leading the B2B and B2C components of our Scores Segment, and sets out the terms
and conditions on which you will join the Company, as follows:

     
Title:
  You will serve as the Company’s Executive Vice President, Scores and President
of FICO Consumer Services.
 
   
Term:
  The term of this letter agreement shall be for a period commencing on
August 2, 2010 and ending on December 31, 2013 unless earlier terminated by
either party as provided in this letter agreement (the “Term”). Upon expiration
of the Term, your employment shall automatically extend for one year and from
year to year thereafter on December 31st, pursuant to the terms and conditions
set forth in this letter agreement (or as modified by mutual consent) unless the
Company elects not to extend this agreement by providing you with written notice
at least six (6) months prior to the scheduled expiration date.
 
   
Responsibilities:
  During your employment hereunder with the Company as Executive Vice President,
Scores and President of FICO Consumer Services, you will report to the Company’s
Chief Executive Officer (“CEO”) and will be responsible for the strategic
leadership and management of the Company’s B2B and B2C Scores businesses and
other functions to which you may be assigned from time to time by the CEO of the
Company. You agree to serve the Company faithfully and to the best of your
ability, and to devote your full working time, attention and efforts to the
business of the Company. You will be able to serve as a Corporate Director on
one outside Board. Additionally, you may participate in charitable activities
and personal investment activities to a reasonable extent, and you may serve as
a director of business and civic organizations as approved by the Company’s
Board of Directors (the “Board”), so long as such activities and directorships
do not interfere with the performance of your duties and responsibilities to the
Company.

1



--------------------------------------------------------------------------------



 



     
Contingencies:
  The terms of this letter agreement are contingent upon the approval of the
Company’s Compensation Committee of the Board. Your employment is also
contingent upon the results of a background check, which includes a criminal
records check, reference checks and verification of both education and
employment history. If the results of your background check reveal information
that is inconsistent with information you have previously provided, this offer
may be rescinded.
 
   
Representations:
  By accepting the terms of this letter agreement and signing below, you
represent and confirm that you are under no contractual or legal commitments
that would prevent you from fulfilling your duties and responsibilities to the
Company as Executive Vice President, Scores and President of FICO Consumer
Services.
 
   
Initial Base Salary:
  You will be paid a base salary at the rate of $450,000 per year for services
performed, in accordance with the regular payroll practices of the Company with
annual review by the Compensation Committee of the Board (the “Committee”). Your
performance and base salary will be reviewed by the Committee annually during
the first quarter of each fiscal year and may be adjusted upward from time to
time at the discretion of the Committee, but will not be reduced without your
consent during the Term.
 
   
Signing Bonus:
  On the first regular payroll date of the Company following your first day of
active employment with the Company, you will be paid a signing bonus in the
amount of $200,000, less applicable taxes.
 
   
Incentive Bonus:
  For each full fiscal year of the Company that you are employed during the
Term, you will participate in two cash incentive bonus plans. The first is an
annual incentive award opportunity under the Management Incentive Plan payable
from 0% to 100%, with a target award equal to 50%, of your base salary at the
rate in effect at the end of such fiscal year, pursuant to the terms and
conditions established by the Compensation Committee from time to time. Funding
is tied to overall Company performance, plus personal performance against
objectives to be established during the first quarter of each fiscal year. Any
annual incentive bonus earned for a fiscal year will be paid to you by
December 31 following the end of such fiscal year. For the Company’s fiscal year
2010, you are guaranteed to receive an incentive award of no less than $50,000,
less applicable taxes, provided you remain actively employed by the Company as
of the regular annual payout date for incentive bonuses under the Company’s FY10
Management Incentive Plan. For the Company’s fiscal year 2011, you are
guaranteed to receive an incentive award of no less than $225,000, less
applicable taxes, provided you remain actively employed by the Company as of the
regular annual payout date for incentive bonuses under the Company’s FY11
Management Incentive Plan.
 
   
 
  The second is an annual incentive opportunity under the FY Consumer Services
Incentive Plan ranging from $0 (failure to achieve FY Consumer Services
Incentive Plan Goal) to a Target of $200,000 (achievement of FY Consumer
Services Incentive Plan Goal) with the award for above FY Consumer Services
Incentive Plan Goal performance increasing exponentially above Target. The
annual FY Consumer Services Incentive Plan Goal will be established during each
annual business planning cycle, with such FY Consumer Services Incentive

2



--------------------------------------------------------------------------------



 



     
 
  Plan Goal being tied directly to the growth of the Consumer Services business.
You will begin participating in the FY Consumer Services Incentive Plan at the
beginning of FY11 (October 1, 2010) with the specific FY Consumer Services
Incentive Plan Goal and award formulas to be established by the Compensation
Committee with your input prior to this date and jointly for all fiscal years
thereafter. Any annual incentive bonus earned for a fiscal year will be paid to
you by December 31 following the end of such fiscal year.
 
   
Annual Equity:
  For each full fiscal year of the Company that you are employed during the
Term, you will be eligible for an annual equity grant based on achievement of
objectives established by the Committee at the Committee’s sole discretion.
Objectives will be established during the first quarter of the fiscal year. In
accordance with the policies and practices of the Company, some or all of such
annual equity grant may be in the form of restricted stock units that are
economically equivalent to an option award. Such equivalency will be determined
by the Company in its sole discretion.
 
   
Initial Equity:
  The Company shall grant to you, effective as of your hire effective date (the
“Date of Grant”) a non-statutory option to purchase 200,000 shares of the common
stock of the Company (the “Initial Option”), subject to the terms of the
Company’s 1992 Long-Term Incentive Plan, as amended (the “Plan”), and a stock
option agreement to be entered into by you and the Company. The Initial Option
shall carry a seven-year term and an exercise price equal to the Fair Market
Value (as defined in the Plan) of the Company’s common stock as of the Date of
Grant. In accordance with the policies and practices of the Company, and prior
to the Date of Grant, you may elect to receive Restricted Stock Units (“RSU”) in
lieu of up to one-half of the shares of the Initial Option. If elected, you will
receive one RSU for every three shares of the Initial Option that you forego,
and such RSUs will be subject to the Plan and a RSU agreement to be entered into
by you and the Company. All Initial Options and RSUs granted will be subject to
four-year ratable vesting.
 
   
Benefits:
  While employed by the Company during the Term, you will be eligible to
participate in the employee benefit plans and programs generally available to
other executive officers of the Company, and in such other employee benefit
plans and programs to the extent that you meet the eligibility requirements for
each individual plan or program and subject to the provisions, rules and
regulations applicable to each such plan or program as in effect from time to
time. The plans and programs of the Company may be modified or terminated by the
Company in its discretion.
 
   
Vacation:
  While employed by the Company during the Term, you will receive vacation time
off in accordance with the policies and practices of the Company, except that
your annual accrual rate shall not be less than four weeks paid vacation off per
year. Vacation time shall be taken at such times so as not to unduly disrupt the
operations of the Company.
 
   
Travel:
  In performing your responsibilities as Executive Vice President, Scores and
President of FICO Consumer Services, you will be required to travel extensively,
both within the United States and internationally. For travel required in the
course of performing your duties and responsibilities, you will be allowed to

3



--------------------------------------------------------------------------------



 



     
 
  select United Airlines in order to take advantage of your frequent flier
status to upgrade to business class at no cost to the Company with that airline
unless business class is available at a lower price in a competing airline. All
other terms and conditions of the Company’s Travel Policy will apply.
 
   
Office Location:
  Your primary office will be your home office. However you will initially be
expected to spend significant time in the Company’s office in San Rafael,
California and, on an ongoing basis, its headquarters office in Minneapolis,
Minnesota.
 
   
Inventions Agreement:
  As a condition of your employment and of receiving payments and benefits in
accordance with this Agreement, you will be required to sign the enclosed
Proprietary Information and Inventions Agreement (the “PIIA”), the terms of
which are incorporated herein by reference.
 
   
Change in Control:
  In order to provide inducement for you (1) to remain in the service of the
Company in the event of any proposed or anticipated change in control of the
Company and (2) to remain in the service of the Company in order to facilitate
an orderly transition in the event of a change in control of the Company, you
and the Company will enter into a Management Agreement dated as of the same date
as this letter agreement (the “Management Agreement”). The Management Agreement
will be coterminous with this letter unless modified by mutual consent.
 
   
Termination:
  Either you or the Company may terminate the employment relationship during the
Term or after the Term at any time and for any reason. Upon termination of your
employment by either party for any reason, you will promptly resign any and all
positions you then hold as officer or director of the Company or any of its
affiliates.
 
   
Severance:
  In the case of any involuntary termination of your employment by the Company
without Cause or in the case of voluntary resignation of your employment for
Good Reason (each a “Qualifying Termination”), prior to January 1, 2013, the
Company will pay you as severance pay an amount equal to (a) 1.75 times your
annual base salary at the rate in effect on your last day of employment; plus
(b) one (1) times the total incentive bonus payments paid to you for the fiscal
year preceding the Qualifying Termination (if the Qualifying Termination occurs
prior to your receipt of your incentive bonus under the Company’s FY11
Management Incentive Plan, the total incentive bonus payment under this
paragraph shall be $225,000). In addition, upon a Qualifying Termination the
Company will, for a period of twelve (12) months following the effective date of
termination of your employment, allow you to continue to participate in any
insured group health and group life insurance plan or program of the Company
(but not any self-insured medical expense reimbursement plan within the meaning
of Section 105(h) of the Internal Revenue Code) at the Company’s expense, to the
extent you were a participant in such plans as of your last day of employment;
however, if your participation in any such plan is barred, the Company will
arrange to provide you with substantially similar insured coverage at its
expense. Benefits provided by the Company may be reduced if you become eligible
for comparable benefits from another employer or third party.

4



--------------------------------------------------------------------------------



 



     
 
  In the case of any involuntary termination of your employment by the Company
without Cause; or in the case of voluntary resignation of your employment for
Good Reason (each a “Qualifying Termination”), on or after January 1, 2013 but
prior to the expiration of the Term; the Company will pay you as severance pay
an amount equal to one (1) times the sum of (a) your annual base salary at the
rate in effect on your last day of employment plus (b) the total incentive bonus
payments paid to you for the fiscal year preceding the Qualifying Termination
(if the Qualifying Termination occurs prior to your receipt of your incentive
bonus under the Company’s FY11 Management Incentive Plan, the total incentive
bonus payment under this paragraph shall be $225,000). In addition, upon a
Qualifying Termination the Company will, for a period of twelve (12) months
following the effective date of termination of your employment, allow you to
continue to participate in any insured group health and group life insurance
plan or program of the Company (but not any self-insured medical expense
reimbursement plan within the meaning of Section 105(h) of the Internal Revenue
Code) at the Company’s expense, to the extent you were a participant in such
plans as of your last day of employment; however, if your participation in any
such plan is barred, the Company will arrange to provide you with substantially
similar insured coverage at its expense. Benefits provided by the Company may be
reduced if you become eligible for comparable benefits from another employer or
third party.
 
   
 
  Payment by the Company of any severance pay or premium reimbursements under
this paragraph will be conditioned upon you (1) signing and not revoking a full
release of all claims against the Company, its affiliates, officers, directors,
employees, agents and assigns, substantially in the form attached to this letter
agreement as Exhibit A, (2) complying with your obligations under the PIIA or
any other agreement between you and the Company then in effect, (3) cooperating
with the Company in the transition of your duties, and (4) agreeing not to
disparage or defame the Company, its affiliates, officers, directors, employees,
agents, assigns, products or services. Any severance payable will be paid to you
in a lump sum on the first day of the seventh month following your “separation
from service” as determined under Section 409A of the Internal Revenue Code, but
not earlier than expiration of any rescission periods.
 
   
 
  For purposes of this letter agreement, “Cause” and “Good Reason” have the
following definitions:
 
   
 
  “Cause” means a determination in good faith by the Company of the existence of
one or more of the following: (i) commission by you of any act constituting a
felony; (ii) any intentional and/or willful act of fraud or material dishonesty
by you related to, connected with or otherwise affecting your employment with
the Company, or otherwise likely to cause material harm to the Company or its
reputation; (iii) the willful and/or continued failure, neglect, or refusal by
you to perform in all material respects your duties with the Company as an
employee, officer or director, or to fulfill your fiduciary responsibilities to
the Company,

5



--------------------------------------------------------------------------------



 



     
 
  which failure, neglect or refusal has not been cured within fifteen (15) days
after written notice thereof to you from the Company; or (iv) a material breach
by you of the Company’s material policies or codes of conduct or of your
material obligations under the PIIA or other written agreement signed by you and
the Company.
 
   
 
  “Good Reason” means any one or more of the following conditions occur without
your written consent: (i) a material reduction in your authority, duties, or
responsibilities as Executive Vice President, Scores and President of FICO
Consumer Services, including a material reduction in your budget authority or a
requirement that you report to a corporate officer or employee instead of
reporting directly to the CEO of the Company, provided that a reduction in the
size or scope of the Company’s current or anticipated business shall not
constitute a material reduction in your authority, duties or responsibilities
under this subsection; or (ii) material breach by the Company of any terms or
conditions of this letter agreement or of any material obligations of the
Company under any other written agreement signed by you and the Company, which
breach has not been caused by you and which has not been cured by the Company
within fifteen (15) days after written notice thereof to the Company from you.
 
   
 
  In the event of termination of your employment by the Company for Cause,
resignation by you other than for Good Reason, or termination due to your death
or any disability for which you are qualified for benefits under the Company’s
group long-term disability program, the Company’s only obligation hereunder
shall be to pay such compensation and provide such benefits as are earned by you
through the date of termination of employment.
 
   
 
  You shall not be eligible for any severance pay under this letter agreement if
the termination of your employment occurs within 90 days before, or at any time
upon or after, the occurrence of a First Event and prior to the end of the
Transition Period, as “First Event” and “Transition Period” are defined in the
Management Agreement, except that you will be eligible for severance pay under
this letter agreement if the termination of your employment is otherwise a
Qualifying Termination and occurs within 90 days before the First Event, and you
fail to satisfy the condition set forth in Section 2(f) of the Management
Agreement.

     
Indemnification Agreement:
  The Company will indemnify you in connection with your duties and
responsibilities for the Company, as set out in the Indemnification Agreement
dated as of the same date as this letter agreement (the “Indemnification
Agreement”).
 
   
Taxes:
  The Company may withhold from any compensation payable to you in connection
with your employment such federal, state and local income and employment taxes
as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.
 
   
Assignment:
  This letter agreement shall not be assignable, in whole or in part, by either
party without the written consent of the other party, except that the Company
may, without your consent, assign its rights and obligations under this letter
agreement

6



--------------------------------------------------------------------------------



 



     
 
  to any corporation or other business entity (i) with which the Company may
merge or consolidate, or (ii) to which the Company may sell or transfer all or
substantially all of its assets or capital stock; provided, however, that no
such assignment shall relieve the Company of its obligations hereunder in the
event that the assignee shall fail to perform the same.
 
   
Interpretation:
  This letter agreement is intended to satisfy, or otherwise be exempt from, the
requirements of Sections 409A(a)(2), (3), and (4) of the Internal Revenue Code
of 1986, as amended (the “Code”), including current and future guidance and
regulations interpreting such provisions, and it should be interpreted
accordingly.
 
   
Applicable Law:
  This letter agreement shall be interpreted and construed in accordance with
the laws of the State of California.
 
   
Entire Agreement:
  This letter agreement, the PIIA, the Indemnification Agreement, and the
Management Agreement constitute the entire agreement between the parties, and
supersede all prior discussions, agreements and negotiations between you and the
Company. No amendment or modification of this letter agreement will be effective
unless made in writing and signed by you and an authorized officer of the
Company.

If you have any questions about the terms of this letter agreement, please
contact me or Richard Deal.
Sincerely,
Mark N. Greene
Chief Executive Officer
I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

             
/s/ Jordan W. Graham
 
      August 2, 2010
 
   
Jordan W. Graham
      Dated    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE BY JORDAN W. GRAHAM
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me (Jordan W. Graham) and anyone who has or
obtains any legal rights or claims through me.     B.   FICO means Fair Isaac
Corporation, any company related to Fair Isaac Corporation in the present or
past (including without limitation, its predecessors, parents, subsidiaries,
affiliates, joint venture partners, and divisions), and any successors of Fair
Isaac Corporation.     C.   Company means FICO; the present and past officers,
directors, committees, shareholders, and employees of FICO; any company
providing insurance to FICO in the present or past; the present and past
employee benefit plans sponsored or maintained by FICO (other than multiemployer
plans) and the present and past fiduciaries of such plans; the attorneys for
FIC; and anyone who acted on behalf of FICO or on instructions from FICO.     D.
  Agreement means the Letter Agreement, Management Agreement, Indemnification
and Proprietary Information and Invention Assignment Agreement between me and
FICO including all of the documents attached to such agreements.     E.   My
Claims mean all of my rights that I now have to any relief of any kind from the
Company, whether I now know about such rights or not, including without
limitation:

  1.   all claims arising out of or relating to my employment with FICO or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under the laws of the United States or
any other country or of any state, province, municipality, or other unit of
government, including without limitation, claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the California
Fair Employment and Housing Act, the Minneapolis Civil Rights Ordinance, and
workers’ compensation non-interference or non-retaliation statutes (such as
Minn. Stat. § 176.82);

8



--------------------------------------------------------------------------------



 



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;     6.   all rights
I have under California Civil Code section 1542, which states that: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor;”     7.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and     8.   all claims for attorneys’ fees, costs, and
interest.

      However, My Claims do not include any claims that the law does not allow
to be waived; any claims that may arise after the date on which I sign this
Release; any rights I may have to indemnification from FICO as a current or
former officer, director or employee of FICO; any claims for payment of
severance benefits under the Agreement; any rights I have to severance pay or
benefits under the Agreement; or any claims I may have for earned and accrued
benefits under any employee benefit plan sponsored by the Company in which I am
a participant as of the date of termination of my employment with FICO.

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.
Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records; (ii) reasonably consult with the Company regarding business
matters that I was involved with while

9



--------------------------------------------------------------------------------



 



employed by the Company; and (iii) be reasonably available, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that I may have knowledge
of by virtue of my employment by or service to the Company. In performing my
obligations under this paragraph to testify or otherwise provide information, I
will honestly, truthfully, forthrightly, and completely provide the information
requested, volunteer pertinent information and turn over to the Company all
relevant documents which are or may come into my possession.
My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated July 28, 2010. I will not
defame or disparage the reputation, character, image, products, or services of
FICO, or the reputation or character of FICO’s directors, officers, employees
and agents, and I will refrain from making public comment about the Company
except upon the express written consent of an officer of FICO.
Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the date I
received this Release (or 21 days after the last day of my employment with FICO,
if later) to consider whether I wish to sign this Release. If I sign this
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release. I understand and agree that if I sign this Release
prior to my last day of employment with FICO it will not be valid and FICO will
not be obligated to provide the consideration described in the Release.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to FICO by hand or by mail within the 15-day
rescission period. All deliveries must be made to FICO at the following address:
Senior Vice President, Chief HR Officer
Fair Isaac Corporation
901 Marquette Avenue
Suite 3200
Minneapolis, MN 55402

10



--------------------------------------------------------------------------------



 



If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

                 
Dated:
               
 
 
 
     
 
Jordan W. Graham    

11